TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-97-00560-CV






Seth Becken, Appellant



v.



Bruce B. McDonald, M.D., Appellee







FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT


NO. 97-03156, HONORABLE PAUL R. DAVIS, JR., JUDGE PRESIDING 







PER CURIAM

	Seth Becken appeals the trial court's judgment rendered by default after Becken
failed to answer the petition.  See Tex. R. App. P. 30.  In his appellate brief, Becken challenges
only that part of the judgment awarding unliquidated damages.

	Appellee Bruce McDonald, M.D., moves this Court to expedite disposition of the
appeal.  McDonald confesses that error occurred when no record was made of the trial-court
proceedings.  See Tex. R. Civ. P. 243; Morgan-Express, Inc. v. Elizabeth-Perkins, Inc., 525
S.W.2d 312, 315 (Tex. Civ. App.--Dallas 1975, writ ref'd) (when default judgment is rendered,
failure to record evidence on unliquidated damages requires reversal and remand).

	We grant McDonald's motion and order the appeal submitted for decision on this
date.  We reverse the part of the trial court's judgment awarding damages, as well as post-judgment interest thereon, and remand that part of the cause to the trial court.  We affirm the
judgment in all other respects.



Before Justices Powers, Kidd and B. A. Smith

Reversed and Remanded in Part; Affirmed in Part

Filed:   February 20, 1998

Do Not Publish